Citation Nr: 0003025	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-14 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
September 1951.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
PTSD.  The case is within the jurisdiction of the St. 
Petersburg, Florida, RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for PTSD has been 
developed.

2.  The veteran has not presented credible supporting 
evidence that the claimed inservice stressors actually 
occurred.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, she 
has presented a claim that is plausible.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1994); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The record contains a report of a 
January 1997 VA psychiatric examination that contains a 
diagnosis of PTSD based upon a reported sexual assault during 
military service.  The veteran's statements regarding the 
alleged inservice stressors -- namely a sexual assault that 
took place Germany in 1950 and an incident where she was 
demoted for refusing to date a superior officer -- must be 
accepted at face value for the purpose of establishing a well 
grounded claim unless they are inherently incredible.  
Furthermore, the diagnosis of PTSD appears to have been based 
on the claimed inservice stressors, thus providing some 
competent evidence of a nexus between an inservice disease or 
injury and the diagnosis of PTSD.  Thus, the veteran has 
presented a well grounded claim for PTSD.  

The elements required to establish service connection for 
PTSD are 1) a current, clear medical diagnosis of PTSD, which 
is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor; 2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and 3) competent 
medical evidence of a causal nexus, or link, between the 
current symptomatology and the specific claimed inservice 
stressor.   38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).       

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with this claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

As indicated above, the veteran essentially contends that she 
has PTSD due to a sexual assault that occurred during her 
active duty, and for which service connection should be 
granted.  After a review of the evidence, however, the Board 
finds that her account of inservice stressors is not 
supported by additional evidence of their occurrence and 
that, accordingly, her claim fails.

As previously stated, the evidence must show a current, clear 
medical diagnosis of PTSD, including adequate PTSD 
symptomatology and sufficient evidence of stressors.  The 
veteran's most recent VA psychiatric examination, in January 
1997, revealed that the veteran complained of having trouble 
making decisions, slept poorly, and attempted suicide once in 
the past.  The examiner found that the veteran had 
hypervigilance, startle response, mild depression, and 
occasional nightmares related to an inservice rape by a U.S. 
serviceman.  The examiner also referred to another inservice 
incident that the veteran recounted in which she was demoted 
by a superior officer for refusing to date him.  The examiner 
gave the veteran a diagnosis of PTSD.  

The Board finds no evidence that the veteran's PTSD diagnosis 
is not in accordance with DSM-IV standards, or that the 
veteran does not exhibit some PTSD symptomatology based on 
her account of an inservice sexual assault.  The problem with 
the veteran's service connection claim is that it is lacking 
credible supporting evidence that the claimed inservice 
stressors actually occurred. 

After the veteran filed her initial claim for PTSD in 
September 1995, VA requested that she submit any additional 
evidence that could assist VA in deciding her case, such as 
the unit to which she was assigned at the time, counseling or 
health clinic records, statements from anyone to whom the 
veteran confided regarding the incident, request for duty 
assignment changes, changes in performance evaluations or 
behavior, increased medication use or substance abuse.  The 
veteran responded with additional information.  She also 
submitted a letter to VA in September 1996 detailing the 
events of her sexual assault.  She did not state in the 
letter that she ever told anyone about the incident.  In 
fact, she specifically stated that she met with a chaplain 
and military psychiatrist following the incident, but did not 
tell them about the assault.        

The Board notes that VA attempts to obtain further evidence 
from service medical or personnel records, or military 
dependent records, of the veteran have been unsuccessful.  A 
May 1997 letter from the Martin Army Community Hospital 
stated that the hospital did not have any records of the 
veteran and that any such medical records were retired to the 
National Personnel Records Center (NPRC).  A request for 
records from the NPRC resulted in an October 1997 reply 
stating that no records of the veteran were located, and that 
the records may have been destroyed in the July 1973 NPRC 
fire.  Additionally, in July 1997, the National Archives and 
Records Administration reported that medical records in their 
possession dated prior to 1954 were destroyed in accordance 
with regulations in effect at the time of disposal.  

The Board also recognizes that the claims file contains 
additional evidence provided by the veteran relative to her 
previous service connection claim for a nervous condition.  
This evidence includes her testimony from an April 1992 RO 
hearing that also described the inservice incidents now 
reported as stressors.  However, this evidence, like the 
evidence submitted since her September 1995 PTSD claim, does 
not include any evidence other than the veteran's own 
statements regarding the occurrence of her inservice 
stressors.  The Board notes that the record contains a 
November 1990 statement from the veteran's ex-husband 
regarding hospital treatment at Fort Benning at some point 
between 1951 and 1953.  However, the statement does not 
indicate the reason for the treatment.  The Board also notes 
that the veteran's service medical records show that the 
veteran was treated for "nerves" in June 1951.  However, 
there is no further elaboration on the reason for this 
inservice treatment, and no indication of any psychiatric 
problem at the time of her September 1951 service separation 
physical examination.  Following service discharge, the 
evidence shows that the veteran was treated by VA in 1956 for 
chronic emotional instability reaction, without any evidence 
in these VA inpatient records indicating that the treatment 
was related to an inservice sexual assault.  The veteran's 
December 1998 RO hearing also explained the circumstances of 
the assault, her inservice treatment for "nerves" and her 
July 1956 VA inpatient treatment.     

In reviewing the entire record, the Board must conclude that 
there is no credible supporting evidence that the claimed 
inservice stressors actually occurred.  In coming to this 
conclusion, the Board is in no way questioning the veracity 
of the veteran's account of her inservice stressors.  
However, the Board is bound by the PTSD service connection 
prerequisites of 38 C.F.R. § 3.304(f), as previously set 
forth.  Without supporting evidence outside of the veteran's 
own statements regarding the inservice stressor incidents, 
her PTSD claim will fail.  

The Board finds that after weighing the evidence of the 
veteran's well grounded claim, the record does not contain 
competent supporting evidence of the occurrence of the 
claimed inservice stressors.   Thus, the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  Accordingly, the Board must deny her claim.


ORDER

Entitlement to service connection for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

